EXHIBIT 10.28
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between Hunter’s Glen/Ford Ltd. (the “Assignor”) and GTCR Fund VIII, L.P., Fund
VIII/B Triad Splitter, L.P. and GTCR Co-Invest II, L.P. (collectively, the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Secured Promissory Note identified below (as may
be amended from time to time, the “Promissory Note”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Promissory Note, as of the Effective Date inserted by the
Assignor as contemplated below (i) all of the Assignor’s rights and obligations
in its capacity as Holder under the Promissory Note and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
Holder) against any person, whether known or unknown, arising under or in
connection with the Promissory Note, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including all claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

  1.   Assignor: Hunter’s Glen/Ford Ltd.     2.   Assignee: GTCR Fund VIII,
L.P., Fund VIII/B Triad Splitter, L.P. and GTCR Co-Invest II, L.P.     3.  
Borrower: Triad Financial Holdings LLC     4.   Promissory Note: The Secured
Promissory Note, issued by Triad Financial Holdings LLC on December 31, 2008 to
the Assignor.     6.   Assigned Interest:

                              Aggregate Amount of   Amount of        
Commitment/Loans for all   Commitment/Loans As-   Percentage Assigned of
Assignee   Lenders   signed   Commitment/Loans
GTCR Fund VIII, L.P.
  $ 17,000,000     $ 7,198,310       42.343 %
Fund VIII/B Triad Splitter, L.P.
  $ 17,000,000     $ 1,263,270       7.431 %
GTCR Co-Invest II, L.P.
  $ 17,000,000     $ 38,420       0.226 %

Effective Date: January 2, 2009.

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:

              ASSIGNOR: HUNTER’S GLEN/FORD LTD.
 
       
 
  By:   /s/ Gary Schultz
 
       
 
      Name: Gary Schultz
 
      Title: Vice President
 
            ASSIGNEE:
 
            GTCR FUND VIII, L.P.
 
       
 
  By:   GTCR Partners VIII, L.P.
 
  Its:   General Partner
 
       
 
  By:   GTCR Golder Rauner II, L.L.C.
 
  Its:   General Partner
 
       
 
  By:   /s/ David A. Donnini
 
       
 
      Name: David A. Donnini
 
      Its: Principal
 
            FUND VIII/B TRIAD SPLITTER, L.P.
 
       
 
  By:   GTCR Partners VIII, L.P.
 
  Its:   General Partner
 
       
 
  By:   GTCR Golder Rauner II, L.L.C.
 
  Its:   General Partner
 
       
 
  By:   /s/ David A. Donnini
 
       
 
      Name: David A. Donnini
 
      Its: Principal
 
            GTCR CO-INVEST II, L.P.
 
       
 
  By:   GTCR Golder Rauner II, L.L.C.
 
  Its:   General Partner
 
       
 
  By:   /s/ David A. Donnini
 
       
 
      Name: David A. Donnini
 
      Its: Principal

 



--------------------------------------------------------------------------------



 



Acknowledged by:
TRIAD FINANCIAL HOLDINGS LLC

         
By:
  /s/ Daniel D. Leonard
 
   
 
  Name: Daniel D. Leonard    
 
       

 



--------------------------------------------------------------------------------



 



ANNEX I
          Representations and Warranties.
          Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Promissory Note, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Promissory Note, (iii) the financial
condition of the Company, any of its subsidiaries or affiliates or any other
person obligated in respect of any Promissory Note or (iv) the performance or
observance by the Company, any of its subsidiaries or affiliates or any other
person of any of their respective obligations under any Promissory Note.
          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Holder under the Promissory Note, (ii) it
satisfies the requirements, if any, specified in the Promissory Note that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Holder, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Promissory Note as Holder thereunder and by the provisions
of the Pledge Agreement, dated as of December 31, 2008, by and between the
Borrower and the Assignor (the “Pledge Agreement”), and, to the extent of the
Assigned Interest, shall have the obligations of a Holder under the Promissory
Note and a Beneficiary under the Pledge Agreement and (iv) it has received a
copy of the Promissory Note and the Pledge Agreement, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Assignor; and (b) agrees that (i) it
will, independently and without reliance on the Assignor and, based on such
documentation and information as it shall deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the
Promissory Note and the Pledge Agreement, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Promissory
Note and the Pledged Agreement are required to be performed by it as a Holder.
          Payments. From and after the Effective Date, the Company shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
          General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 